DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 40, line 9
	“the target” should be changed to: -- a target --
2.	 In Claim 45, line 2
“the user” should be changed to: -- the registered user --
3.	 In Claim 45, line 3
“the user” should be changed to: -- the registered user --



Response to Amendment
	This office action is responsive to the applicant’s remarks received January 24, 2022. Claims 40-45 have been fully considered and are persuasive. Claims 1-39 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 40-45. In view of “Applicant Arguments/Remarks Made in an Amendment” filed January 24, 2022. Claims 40-45 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 40-45 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 40-45 uniquely identify a charging stand, mobile terminal, communication system and program. 
The closest prior art made of record is Krueger et al. (US 20130325479 A1) in combination with Zurek et al. US (20140277650 A1).

The cited reference (Zurek) teaches wherein a method is performed in an electronic device for orienting an audio beam generated by the device. The method includes: detecting that the device is coupled to a docking station; and determining a geographic location of the device. The method further includes determining, based on the geographic location of the device, an orientation for an audio beam relative from the docking station; and generating the audio beam by the device.
The cited references fail to disclose a controller configured to receive a notification that a mobile terminal is mounted on the charging stand and to cause the mobile terminal to perform at least one of a speech operation, a voice recognition operation upon receiving the notification that the mobile terminal is mounted on the charging stand, and a motor configured to change an orientation of the mobile terminal when the mobile terminal is mounted on the charging stand, wherein the controller is configured to drive the motor such that a display of the mobile terminal is directed to a user which is the target for execution of at least one of the speech operation and the voice recognition operation. As a result, and for these reasons, Examiner indicates Claims 40-45 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner




/MARCUS T RILEY/Primary Examiner, Art Unit 2677